DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election in the reply filed on 5/25/2021 is acknowledged. Group I was elected; because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Species E was elected with traverse, based on the grounds that all pending claims are generic to Species A-E; this is not persuasive since the restriction of species is based on those that are disclosed, not those that are claimed (37 CFR 1.146). Applicant did not include an election of subspecies 1 or 2; however, in a telephonic interview conducted 6/1/2021, Mr. David Staple verbally elected Subspecies 1; affirmation of this election must be made by applicant in replying to this Office action. 
Claim Objections
Claim 24 is objected to because of the following informalities:  The phrase “the step of recording” lacks proper antecedent basis since no such “step” has been introduced earlier in the claims. It is suggested to replace the term “the” in this phrase with the term “a”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,369,360. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 22 and 23, 24, and 25 is fully disclosed in patented claims 1, 2 and 3, respectively (that is claim 1 [Wingdings font/0xE0] claims 22 and 23; claim 2 [Wingdings font/0xE0] claim 24; claim 3 [Wingdings font/0xE0] claim 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (PG PUB 2005/0261672) in view of Holtzman et al. (PG PUB 2002/0072089).
Re claim 22, Deem et al. disclose a method of treating atrial fibrillation in a subject (Para 18,26,75) comprising: (a) inserting a device 120 (Fig 8) into the subject, the device comprising: (i) an elongate member 122 (Fig 8) with an inner lumen (as seen in Fig 8), (ii) an energy-delivery element 125 (Fig 8) located on the elongate member, comprising multiple electrodes 126,127 (Fig 8); (b) positioning the elongate member at a treatment site on an epicardial or endocardial surface (“intracardiac”, Para 74); (c) delivering a therapy agent to the treatment site (Para 74; “botox, capsaicin or other chemical or therapeutic agents”, Para 75); and (d) electroporating the treatment site with the multiple electrodes (Para 62,63,75). Deem et al. does not disclose that the therapy agent is a nucleic acid gene therapy agent and that it is delivered through the lumen of the elongate member or that the method includes monitoring effectiveness of treatment. Holtzman et al., however, teach delivering a nucleic acid gene therapy agent to the heart (Para 440) via the lumen of an elongate member (“injection”, Para 384) for the purpose of treating atrial fibrillation (Para 440) and also monitoring effectiveness of treatment (Para 352) for the purpose of ensuring efficacy of the regimen (Para 352); therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Deem et al. to include the therapy agent as a nucleic acid 
Re claim 23, Deem et al. discloses that the device further comprises (iii) an electrophysiology monitoring element 128 (Fig 8; “mapping electrode”, Para 64).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (PG PUB 2005/0261672)/Holtzman et al. (PG PUB 2002/0072089) in view of Lee et al. (PG PUB 2004/0005295) and Saksena (PG PUB 2007/0232949).
Re claim 24, Deem/Holtzman disclose all the claimed features except a step of recording intracardiac electrophysiologic activity with the electrophysiology monitoring element before and/or after delivering the nucleic acid gene therapy agent to the treatment site. Lee, however, teaches a method of using a device 20 (Fig 1) having an electrophysiology monitoring element thereon (not shown but described in Para 91, “a mapping electrode, such as may be provided at tip 29 or otherwise along distal end portion 28”) that maps intracardiac electrophysiologic activity before delivery of a therapy agent to a treatment site (Para 91) for the purpose of determining the location of the treatment site (Para 91). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Deem/Holtzman to include the step of mapping the activity before delivery of the therapy agent to the treatment site, as taught by Lee, for the purpose of determining the location of the treatment site (Para 91). Like Deem/Holtzman, Lee also does not explicitly disclose that this activity is recorded. Saksena, however, teaches recording intracardiac electrophysiologic activity .  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Deem et al. (PG PUB 2005/0261672)/Holtzman et al. (PG PUB 2002/0072089)/Lee et al. (PG PUB 2004/0005295)/Saksena (PG PUB 2007/0232949) in view of Dacey Jr et al. (PG PUB 2009/0149897).
Re claim 25, Deem/Holtzman/Lee/Saksena disclose all the claimed features except comparing the intracardiac electrophysiologic activity before delivering the nucleic acid gene therapy agent to the treatment site with the intracardiac electrophysiologic activity after delivering the nucleic acid gene therapy agent to the treatment site. Dacey, however, teaches comparing diagnostic data measured before delivery of a therapy agent to a treatment site with diagnostic data measured after delivery of the therapy agent to the treatment site (Para 171) for the purpose of determining the efficacy of the treatment (Para 171). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Deem/Holtzman/Lee/Saksena to include comparing the activity before and after delivery of the therapy agent, as taught by Dacey, for the purpose of determining the efficacy of the treatment (Para 171). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783